 In the Matter of WESTERN UNION TELEGRAPH COMPANY'andLOCAL#112, COMMERCIALTELEGRAPHERS'UNION, AFFILIATEDWITH THEAMERICAN FEDERATION OF LABORIn the Matter Of WESTERN UNIONTELEGRAPHCOMPANYandLOCAL#112, COMMERCIALTELEGRAPHERS'UNION,AFFILIATED WITH THEAMERICAN FEDERATION OF LABOR'Cases Nos. R-2935 and R-2936, respectivelyORDER SEVERING CASES, VACATING DECISION ANDDIRECTION OF ELECTIONS AND PERMITTING WITH-DRAWAL OF PETITIONApril 6, 19.4.EThe Board, by Order duly made, having directed investigationand hearing and having consolidated the above-entitled cases, andhaving issued its Decision and Direction of Elections' on October4, 1941; an Amendment to Decision and Direction of Elections 2 onNovember 3, 1941; elections pursuant thereto having been held onNovember 21, 1941; and, thereafter, Commercial Telegraphers Union,Local No. 112, having, on. March 4, 1942, filed a motion to amend itsoriginal petition in Case No. R-2936, and under date of March 17,1942, having requested permission to withdraw its petition in CaseNo. R-2935; and the Board having considered the matter and beingadvised in the premises,IT IS HEREBYORDERED, pursuant to Article III, Section 10 (c) (4)of the National Labor Relations Board Rules and Regulations-Series 2, as amended, that Cases Nos. R-2935 and R-2936 be, andthey hereby are, severed; andIT IS FURTHER ORDERED that the aforesaid Decision and Direction ofElections, issued October 4, 1941, and all subsequent proceedingsherein, be, and they hereby are, vacated and set aside for the purposeof further proceedings before the Board; andIT IS FURTHERORDERED that the request of the petitioner for per-mission to withdraw its petition in Case No. R-2935 be, and it herebyis, granted, and the aforesaid case be, and it hereby is, closed.135 N. L.R. B. 11922 36 N. L R. B 67340 N. L. R. B., No. 54.300